Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10631635. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 2-21 is fully encompassed by claims 1-17 of the referenced patent.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11140980. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 2-21 is fully encompassed by claims 1-17 of US Patent no. 11140980. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding claim 2, last two lines “…the receiving member is receives an LED lighting” is vague and indefinite as to whether the receiving member “is” or “receives” an LED lighting or both.  Claims 3-11 are also rejected since they depend from rejected claim 2.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 12 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wilkes et al (US Publication no. 20020146282 ). Wilkes discloses a low voltage power system for a merchandise display comprising: a rail member (56 and 64, figures 1-4) including: a shelf-engaging member (see illustration below and figure 4) extending between a first end of the rail member and a second end of the rail member opposite the first end, wherein the shelf-engaging member attaches to a first shelf (24, figure 4) of the merchandise display, wherein the shelf-engaging member comprises a front end adjacent a front side (22, figure 4) of the first shelf of the merchandise display; a power connector portion (see illustration below) attached to the front end of the shelf-engaging member, wherein the power connector portion includes a recess (channel 59, figure 4 and see illustration below) that comprises a first upper channel (81, figure 4 and illustration below) and a second upper channel (82, figure 4 and illustration below); and wherein the power connection portion further includes a pair of engaging members (see illustration below) positioned below the first upper channel; a first conductive member ( C, figure 4) secured in the first upper channel (81, figure 4) and a second conductive member (c, figure 4) secured in the second upper channel (82, figure 4), wherein the first and second conductive members transmit electrical power to at least one low voltage device (20); and wherein the first conductive member and the second conductive member are continuous members (figure 6A).  

    PNG
    media_image1.png
    886
    1269
    media_image1.png
    Greyscale




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 3, 5, 6, 7, 12, 13, 14, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly et al (US Patent no. 7,513,637) in view of Harwood (US Patent no. 6033097).  Regarding independent claim 2,  Kelly discloses a low voltage power system for a merchandise display comprising: a rail member (90, figure 12) including: a shelf-engaging member (96, figure 11)  having a front end configured to be adjacent a front side (B, figure 12) of a first shelf (102, figure 13) of the merchandise display, a label display holder (99, figure 11), wherein the label display holder extends below the shelf-engaging member and includes a central channel (between 98 and 99, figure 12) configured to secure a product label (such as 73, figure 11), and a receiving member (92, figure 12) that extends rearward from a lower edge of the label display holder, wherein the receiving member is configured to receive an LED lighting assembly (93, figure 12) to illuminate a second shelf below the first shelf (figure 13).  
However, Kelly does not disclose a power connector portion attached to the front end of the shelf- engaging member, wherein the power connector portion includes a recess that comprises a first upper channel and a second upper channel; a first conductive member secured in the first upper channel and a second conductive member secured in the second upper channel, wherein the first and second conductive members transmit electrical power to at least one low voltage device.
Harwood discloses a power connector portion (40, figure 6) attached to the front end (34) of a rail member (34), wherein the power connector portion includes a recess (recess where 51 is inserted into, figures 4 and 6) that comprises a first upper channel (62, figure 4) and a second upper channel (the other upper channel 62, figure 4); a first conductive member (61, figure 4) secured in the first upper channel (62, figure 4) and a second conductive member (the other 61, figure 4) secured in the second upper channel (the other upper channel 62, figure 4), wherein the first and second conductive members transmit electrical power to at least one low voltage device (23).
It would have been obvious to one of ordinary skilled in the art to have modify the system of Kelly by providing a power connector portion attached to the rail member at the front end of the shelf- engaging member, wherein the power connector portion includes a recess that comprises a first upper channel and a second upper channel; a first conductive member secured in the first upper channel and a second conductive member secured in the second upper channel, wherein the first and second conductive members transmit electrical power to at least one low voltage device as taught to be desirable by Harwood.
Regarding claim 3, for low voltage system of Kelly and Harwood combined,  Harwood teaches wherein the first conductive member (61, figure 6)  and the second conductive member (61, figure 6) are continuous members.  
Regarding claim 5, for low voltage system of Kelly and Harwood combined, Kelly teaches the system is of LED lighting assembly (93, figure 12) which is well-known in the art to be of a low voltage device.  It would have been obvious to one of ordinary skilled in the art to have the low voltage power system with a voltage of less than 24 volts.   
Regarding claim 6, for low voltage system of Kelly and Harwood combined, Kelly
discloses wherein the at least one low voltage device (LED, 93, figure 12) includes a plurality of low voltage power devices (plural LEDs 93, figure 12).  
Regarding claim 7, for low voltage system of Kelly and Harwood combined,  Harwood teaches wherein the at least one low voltage device (lighting) is powered at any location along a length of the rail member (40).  
Regarding claim 12,  in the Kelly and Harwood combination above, Harwood further teaches wherein the first conductive member (61, figure 6) and the second conductive member (61, figure 6) are continuous members; and wherein the power connection portion (40, figure 6) further includes a pair of engaging members (bulge at lower portion of 62, figure 6 see illustration below) positioned below the first upper channel (62).

    PNG
    media_image2.png
    784
    1075
    media_image2.png
    Greyscale

Regarding claim 13,  the low voltage power system of claim 12, in the Kelly and Harwood combination above, Kelly further teaches wherein the rail member includes a label display holder (such as 73, figure 11), wherein the label display holder extends below the shelf-engaging member.  
Regarding claim 14, the low voltage power system of claim 13, wherein a receiving member (92, figure 12) extends rearward from a lower edge of the label display holder, and wherein the receiving member is receives an LED lighting assembly (93, figure 12) to illuminate a second shelf below the first shelf (figure 13).  
Regarding claim 15, the low voltage power system of claim 12, in the Kelly and Harwood combination above, Harwood further teaches wherein the pair of engaging members (see illustration below) include an outward facing channel to assist in attaching the low voltage device to the rail member.  

    PNG
    media_image3.png
    786
    1073
    media_image3.png
    Greyscale

Regarding claim 16, the low voltage power system of claim 12, in the Kelly and Harwood combination above, Harwood further teaches wherein the pair of engaging members include an inward facing channel (see illustration below)	Ree to assist in attaching the low voltage device to the rail member.  

    PNG
    media_image4.png
    792
    1059
    media_image4.png
    Greyscale



Claims 4 rejected under 35 U.S.C. 103 as being unpatentable over Kelly et al (US Patent no. 7,513,637) in view of Harwood (US Patent no. 6033097) as applied to claim 2 above, and further in view of Lee (US Patent no. 6,341,440).   Kelly and Harwood combined discloses a low voltage power system for a merchandise display comprising all the claimed features of applicant’s invention as discussed above.  Harwood additionally disclose end cap (column 4, lines 16-18) for the rail member (40). However, Kelly and Harwood combined does not discloses  end cap is secured within the recess in the first end or the second end of the rail member.
  Lee discloses in a low voltage system comprising a rail member (1) wherein an end cap (13) is secured within the recess (figure 1) in the first end and the second end of the rail member. End caps for rail members has the well-known advantage of protecting the electrical components within the recess of the rail member.  It would have been obvious to one of ordinary skilled in the art to have modify the rail member of Kelly and Harwood combined such that an end cap is secured within the recess in the first end or the second end of the rail member as taught by Lee for the well-known purpose of protection of the electrical components within the recess of the rail member.
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly et al (US Patent no. 7,513,637) in view of Harwood (US Patent no. 6033097) as applied to claim 2 above, and further in view of Hardy (US Patent no. 9,060,624) and Bacnik (US Patent no. 7455081).   Kelly and Harwood combined discloses a low voltage power system for a merchandise display comprising all the claimed features of applicant’s invention as discussed above except for wherein the shelf-engaging member includes a pair of elongated slots extending through the shelf-engaging member, wherein each slot of the pair of elongated slots receive an engaging member from a product management system, wherein the product management system includes a pusher system and the shelf-engaging member is positioned underneath a front rail of the product management system.
Hardy discloses system for display merchandise comprising a rail (10401) with the shelf-engaging member (see illustration below) includes elongated slot extending along the shelf-engaging member, wherein the slot receive an engaging member (see illustration below) from a product management system, wherein the product management system includes a pusher system (figures 1 and 2); and wherein the shelf-engaging member is positioned underneath a front rail of the product management system (see illustration below).  

    PNG
    media_image5.png
    540
    818
    media_image5.png
    Greyscale



  It would have been obvious to one of ordinary skilled in the art to have mounted the low voltage system of Kelly and Harwood combined to a product management system with a pusher system as taught by Hardy for illumination purposes in the product management system.
Kelly, Harwood, and Hardy combined does not disclose  the shelf-engaging member includes a pair of elongated slots extending through the shelf-engaging member to receive an engaging member from the product management system.  Bacnk teaches providing a shelf engaging member (252’, figure 4D) of a rail system for a merchandise display with at least one pair of elongated slots (255’, figure 4D) extending through the shelf engaging member for receiving engaging member (C, figure 4C).  It would have been obvious to one of ordinary skilled in the art to have modify the shelf engagement member of Kelly, Harwood, and Hardy combined such that the engaging member of the product management shelf extends through elongated slots in the shelf engaging member to secure to the shelf as taught to be desirable by Bacnik.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kelly et al (US Patent no. 7,513,637) in view of Harwood (US Patent no. 6033097) as applied to claim 2 above, and further in view Coutre (US Patent no. 4,919,625).   Kelly and Harwood combined discloses a low voltage power system for a merchandise display comprising all the claimed features of applicant’s invention as discussed above except for at least one of the pair of conductive members comprises a plurality of pieces that are intermittently located within the power connector portion.
Coutre teaches in a rail (figures 1 and 2) for supporting sliding lighting fixtures (15 and 16) comprising a power connector portion (10) wherein a recess (66) includes a pair of upper channels (channels receive conductors 42 and 56, figure 2) comprising a first upper channel on a first inner recess surface opposite the front surface and a second upper channel on a second inner recess surface opposite the rear surface, and a first conductive member (42) secured in the first upper channel and a second conductive member (56)secured in the second upper channel, wherein the first and second conductive members transmit electrical power to at least one low voltage device (15, 16) and wherein at least one of the pair of conductive members comprises a plurality of pieces (43, 44, 56, 58, figure 2) that are intermittently located within the power connector portion (10); wherein the first conductive member and the second conductive member both have rectangular cross-sectional shapes.  It would have been obvious to one of ordinary skilled in the art to have modify the power system of Kelly and Harwood combined such that the pair of conductive members are rectangular shaped as taught by Coutre as such shape for conductors are conventional and well-known.
Claims 18, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly et al (US Patent no. 7,513,637) in view of Harwood (US Patent no. 6033097) and further in view of Nicieja et al (US Patent no. 9,146,029).   Kelly and Harwood combined discloses a low voltage power system for a merchandise display comprising all the claimed features of applicant’s invention as discussed above (see rejections of claims 2 and 3 above). Additionally, Harwood teaches first and second electrical contacts (63, figure 6) also provide a mechanical connection to secure the low voltage device (51) to the power connector portion (40).  
However, Kelly and Harwood combined does not disclose the electrical contacts are spring contacts.
Nicieja teaches in a LED powered system wherein the electrical contacts consists of the first spring contact (356, figure 5) and the second spring (356, figure 5) contact to provide the low voltage device (LED 355, figure 5) to the power connector portion.  
It would have been obvious to one of ordinary skilled in the art to have modify the electrical contacts of Kelly and Harwood combined such that it is of the spring type as an alternative type of connection as taught by Nicieja since such spring contacts are conventional and well-known as demonstrated by Nicieja. 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kelly et al (US Patent no. 7,513,637) in view of Harwood (US Patent no. 6033097) and further in view of Nicieja et al (US Patent no. 9,146,029) as applied to claim 18 above, and further in view of Coutre (US Patent no. 4,919,625).   Kelly, Harwood, and Nicjeja combined discloses a low voltage power system for a merchandise display comprising all the claimed features of applicant’s invention as discussed above except for at least one of the pair of conductive members comprises a plurality of pieces that are intermittently located within the power connector portion.
Coutre teaches in a rail (figures 1 and 2) for supporting sliding lighting fixtures (15 and 16) comprising a power connector portion (10) wherein a recess (66) includes a pair of upper channels (channels receive conductors 42 and 56, figure 2) comprising a first upper channel on a first inner recess surface opposite the front surface and a second upper channel on a second inner recess surface opposite the rear surface, and a first conductive member (42) secured in the first upper channel and a second conductive member (56)secured in the second upper channel, wherein the first and second conductive members transmit electrical power to at least one low voltage device (15, 16) and wherein at least one of the pair of conductive members comprises a plurality of pieces (43, 44, 56, 58, figure 2) that are intermittently located within the power connector portion (10).    It would have been obvious to one of ordinary skilled in the art to have modify the power system of Kelly, Harwood, and Nicjeja combined such that the pair of conductive members comprises a plurality of pieces that are intermittently located within the power connector portion as taught by Coutre for the well-known purpose of saving material.
Claim 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The remaining prior art of record shows product shelves with attached accessories of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ko (Korie) H Chan whose telephone number is (571)272-6816.  The examiner can normally be reached on Monday -Friday, 8:00 - 5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ko H Chan/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        





khc